IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,791-02


                  EX PARTE PIERRE DANIELRELL THOMAS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W08-30475-K(B) IN THE NO. 4 DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of murder and sentenced to twenty years’ imprisonment. Applicant

did not file a direct appeal. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

The record forwarded to this Court appears, however, to be incomplete. Trial counsel’s affidavit

responding to Applicant’s claims has not been included.

        On January 14, 2021, this Court ordered the district clerk to supplement the record by either

forwarding to this Court a copy of trial counsel’s affidavit or certify in writing that the missing

document is not part of the record. The clerk was ordered to respond within thirty days from the date

of the order but the clerk has not responded to this Court’s order.
                                                                                                   2

       We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with a copy of trial counsel’s affidavit, including, among other things, any affidavits,

motions, objections, proposed findings and conclusions, orders, and transcripts from hearings and

depositions. See TEX . R. APP. P. 73.4(b)(4). The trial court shall respond within thirty days from

the date of this order. Any extensions of time must be requested by the trial court and obtained from

this Court.



Filed: April 13, 2022
Do not publish